Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s Amendment pursuant to 37 C.F.R. §1.111 filed Jan. 7, 2021, [“Applicant’s Amendment”] and Applicant’s Reply to the Non-Final Office Action mailed Oct. 7, 2020, also filed Jan. 7, 2021, [“Applicant’s Reply”] have been carefully reviewed. The status of claims are as follows: Claims 1–20 were previously pending; Claims 1, 3, 4, 5, 6, 7, 10, 11, 13, and 20 are amended; Claims 21 and 22 are added; Claims 2 and 8 are cancelled. Accordingly, Claims 1, 2–7, and 9–22 are now pending and have been examined with Claims 1, 12, and 20 in independent form.
Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification disclosed in pre-grant publication 2020/0065785, published Feb. 27, 2020, [“Applicant’s Specification”] and accepted for examination.
Applicant's Amendment to address the rejection under 35 U.S.C. § 112(a) has been reviewed and has overcome the rejection to Claims 2, 8, and 13 under § 112(a) previously set forth in the Non-Final Office Action mailed Oct. 7, 2020, [“Non-Final Office Action”]. The rejection of Claim 13 under § 112(b) is withdrawn. The rejection to Claims 2 and 8 are rendered moot as Applicant cancelled said claims.
Response to Arguments

Applicant's argument in response to the rejection under 35 U.S.C. § 112(a) has been reviewed and is found persuasive. Applicant’s Reply at *9. The rejection of Claims Non-Final Office Action is withdrawn.
Applicant’s argues the art of record, either separately or in combination, does not disclose, teach, or suggest the amended features of the independent claims. Therefore, the Office’s rejections made in the Non-Final Office Action under 35 U.S.C. § 103 should be withdrawn. Applicant’s Reply at *9–15. Applicant’s argument has been considered but is nevertheless moot. Applicant amended the claims and argues the amended claims. Thus, Applicant’s argument does not apply to the § 103 rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3–7, and 10, 11, and 20–22 are rejected under 35 U.S.C. 103 as being unpatentable over Votaw et al. (U.S. Pat. Pub. No. 2015/0088714) [hereinafter “Votaw”] in view of Goodyear et al. (U.S. Pat. Pub. No. 2019/0108546) [“Goodyear”], in view of NPL: Citibank, N.A., Treasury and Trade Solutions, “Merchant Category Codes,” [“Citi”] and further in view of Baker et al. (U.S. Pat. Pub. No. 2007/0106582) [“Baker”].

Regarding Claim 1, Votaw discloses
A computer-implemented method for improved management of transaction data from a financial services computer network, the method comprising: 
(See at least Abstract, “method for … improved tracking and management of activities.” Activities may be e-receipts “related to products and costs within the transaction.” Id. The transaction data is from a financial services computer network. Fig. 20.)
receiving, from the financial services computer network by a computer system comprising one or more processors, details for a first purchase with a merchant made by a user on a start date, the details including a merchant category code (MCC) and a merchant name associated with the merchant; 
(Examiner interprets “start date” as the purchase transaction date. Spec., ¶¶ [0094], [0100]. See at least ¶ [0089] where a user entered into a purchase with a merchant and the financial and social management system 1 received an “e-receipt” from a financial institution network. Fig. 20, element 24 (processing device). The “financial and social management system 1 . . . determin[es] information included in the e-receipt.” ¶ [0090]. An e-receipt contains the following Information: (1) “a time for the order or a time of the activity in the future (e.g., tickets for a game in the future)” [start date]; (2) “an entity name” [merchant name]; (3) “merchant codes” [MCC]; and (3) “other information described throughout this specification”. ¶ [0090]. Other information described throughout the specification is (A) “MCC”; and (B) “order date”. ¶¶ [0085] (MCC), [0046] (order date). ¶ [0052] (purchase transaction data comprises merchant name))
detecting, by the computer system and without user input [automatically], that the first purchase is a trigger purchase [game in the future] … wherein the trigger purchase is identified as being associated with an activity or event to occur on a target date later than the start date [future date]; 
(A user enters into a purchase with a merchant and the financial and social management system 1 receives an “e-receipt” from a financial institution network. ¶ [0089]. The “financial and social management system 1 . . . determin[es] information included in the e-receipt,” such as MCC and merchant name. ¶¶ [0090], [0085], [0052]. When the user enters into a transaction, the financial and social management system 1 automatically receives transaction information, which is consolidated into “proposed packages.” ¶¶ [0042], [0039]. “The proposed packages may consolidate activities that have occurred, are pending, or may occur in the future.” ¶ [0039]. Proposed future packages are created automatically. ¶ [0061]. Thus, Votaw discloses activities in the form of transactions as triggers to generate proposed future packages [future experience set], such as “A game in the future.” ¶ [0090].)
in response to detecting the trigger purchase [transaction/activity that belongs in package], generating, by the computer system and without user input, an experience set [proposed package] based on the trigger purchase, wherein the experience set reflects the event [game] and the trigger purchase is part of the experience set; 
(A purchase transaction “triggers” the generation of a package (experience set). Activities (transactions) may be consolidated into “proposed [future] packages.” ¶ [0039]. Packages are automatically or manually created. ¶ [0061]. Votaw creates packages based on a location, ¶ [0039]. Votaw identifies locations the user will be in the future. ¶ [0136]. Thus, future packages (future experiences) may be created using a future location. This could happen, for example, by purchasing “tickets for a game in the future,” ¶ [0090], or “check[ing] the status of the flight as the trip approaches” by a link in a package, ¶ [0132], or automatically assign the activity of previously purchased plane ticket and the associated cost to the a future package that has been created. ¶ [0127].)
obtaining, by the computer system, secondary details for the trigger purchase from a data source [email] external to the financial services computer network, wherein the secondary details for the trigger purchase identify the target date; 
(Examiner interprets “target date” as a date later than the transaction date or in other words, a future event date. Spec., ¶ [0094]. “The activity information may be captured from the e-receipt received through a user's e-mail account.” ¶ [0090]. Activity information on an e-receipt is “a time of the activity in the future (e.g., tickets for a game in the future).” Id. See also, ¶ [0136] (“a social networking account includes information about the user in the future, the financial and social management system may be able to capture the future [activity] information and associate[s] this type of [future] activity information with an activity.”); ¶ [0080] (“a user's calendar (e.g., electronic calendar) may be utilized to identify the location of the user during an activity, as well as other users associated with the activity, or other general information about the activity.”); ¶ [0129] (“the financial and social management system 1 may identify in an e-receipt for the flight associated with the package that the flight includes a second user 6, and . . . that [the first and second user] are [1)] contacts with each other through [ ] social networking accounts . . . [2)] made similar purchases [for future flights] at the same or similar times and/or locations . . . [3)] have purchased the same flight to the same place.”); ¶ [0069] (images associated with activities and “instead of using a logo for a merchant, the financial and social management system 1 may capture an image taken at the same [ ] time as the transaction from a social networking account of the user, and utilize the image with the activity (e.g., utilize a family photograph at restaurant 1 from social media instead of the logo of the restaurant.)”, Fig. 10, element 1006 (logos associated with dessert store, theater, and gas station, which could be replaced with a social media picture.)). 
receiving, by the computer system from the financial services computer network, details for a second purchase made by the user on the target date [future activity time/stay in hotel]; 
(see at least Fig. 14 and associated text ¶ [0127] disclosing “a first user 4 may indicate that the plane ticket has been already purchased for a cost of $500 . . .[next,] the first user 4 may have booked a hotel for the trip for $250 a night for two nights but the user's account is not charged until the stay at the hotel is completed. As such, the first user 4 may assign the cost of the hotel to the package as a future activity expense” or the financial and social management system 1 may automatically do so. The hotel purchase is charged on the target date, after flying to the destination but before the return flight.)
receiving, by the computer system, details for one or more other purchases made after the trigger purchase and before the second purchase; 
(Examiner interprets “start date” as the purchase transaction date, Spec., ¶¶ [0094], [0100], which is the same as a “trigger purchase” when the “start date” purchase is for an future activity, such as a purchase today for “tickets for a game in the future,” or for a future airline flight. ¶ [0090]. The second purchase is made by a user on the “target date,” which is the date of a future activity or event. Thus, this limitation is interpreted as “intervening” transaction(s) that would occur after a purchase for a future activity but before the future activity occurs. Votaw suggest such functionality. See Fig. 10 where three packages are displayed for (1) April 9th at the movies, (2) April 15th at the Mall, and (3) May 26–30 at a theme park and Fig. 7, where multiple transactions for a trip to “City 1, State 1” occurred over two days, “Jun 9–10, xxxx.” The April 9th and April 15th trips would be intervening transaction to those for the May 26–30 trip to a theme park.  The June 9, xxxx transaction would be an intervening transaction to those of a charge to a hotel after the stay is completed. ¶ [0127].
The user interface of Votaw has the following functionality that supports sorting transactions in the manner claimed. “[A] user may request to see all of the transactions that the user made in the town in the past. ¶ [0040]. “The activity list … is sorted based on the day of the transaction.” ¶ [0096]. “Transactions/Activities” are consolidated into “packages (e.g., past packages, proposed [future] packages, group packages) . . . based on time period, location, categories, or the like,” ¶ [0039]. “[P]roposed packages may consolidate activities [transactions] that have occurred, are pending, or may occur in the future. Id. Accordingly, the functionality of Votaw discloses “other purchases” made after the first purchase and before the second purchase because all transactions for all accounts are evaluated by the financial and social management system 1 and the packages of grouped transactions may be sorted differently based on location, time, categories, user selection, etc. For example, Fig. 10 and associated text ¶ [0121], discloses “May 26-30th at Theme Park” in “City 2, State 2”; “April 15th at Mall” in “City 1 and State 1”; and “April 9th – Movies” in Pittsburgh, PA”. Figs. 16 & 18.)
determining, by the computer system, that the second purchase is part of the experience set …
(see at least ¶ [0039] disclosing “proposed packages may consolidate activities that have occurred, are pending, or may occur in the future.”; “[A]ssign the activity of the plane ticket [first purchase] and the associated cost to the package created.” ¶ [0127]. “[A]ssign the cost of the hotel [second purchase] to the package as a future activity expense.” Id. “The assignment of activities [and future costs] to the package may be performed automatically by the financial and social management system 1. Id. Assignment to the same package is “part of the common experience set.” Fig. 14 and associated text ¶¶ [0125]–[1036] disclosing setting up a budget for one or more activities on a future trip and including a first airfare for $500, a companion airfare, and two nights hotel for $250).
… by comparing the details for the second purchase [receipt for future hotel booking] with at least one of the details for the trigger purchase [e-receipt for future tickets to a game/future plane ticket] or the secondary details for the trigger purchase [future activity information/date for future tickets to a game/date for plane ticket]; 
(See at least ¶ [0070] disclosing “the financial and social management system 1 may capture images from the first user's social networking accounts” and “if the photo is time stamped, the timestamp of the photo may be compared with the transaction time and associated with the activity if the transaction times are same or similar (e.g., within a specific range) and “if the location stamp of the photo and the location of the activity matched the photo may be associated with the activity.” “[A]ctivities may be tagged with activity information in the same or similar way that has been described with respect to associating images with activities.” Fig. 4A and associated text ¶ [0077]. “As illustrated by block 460 in FIG. 4B the financial and social management system 1 associates [compares] tags with the one or more activities from the activity information, such as but not limited to location tags, user tags, category tags, entity tags, or the like as described throughout this specification, such as with respect to the tagged relationship process 400 discussed in FIG. 4A.” Fig. 4B and associated text ¶ [0092]. “As illustrated by block 464 the financial and social management system 1 displays an activity list of the one or more activities and associated activity information.” ¶ [0094]. “[T]he activity list 510 may also include an activity tag section 530, which may be expanded or hidden in the activity list. Within the activity tag section 530 the tags may be automatically or manually added to the activity as previously discussed with respect to FIG. 4A”; ¶ [0098]. “[T]he financial and social management system 1 groups the one or more activities into activity packages based on the activity location and/or time period information automatically or manually.” ¶ [0115]. Therefore, details for a second purchase would be compared with first and secondary details [e.g., time and location] of the first purchase and grouped into activity packages based on for example, location or time. Alternatively, electronic data captured from electronic receipts or actual receipts may be used as a source of activity information. ¶ [0046]. “[T]he financial and social management system 1 may determine the location of the user at the same or similar time at which the user participated in one or more activities based on the user's mobile device, based on the time and date at which the user indicated he/she was located within a social networking account, based on an e-receipt, or other like information.” ¶ [0056]. Fig. 7 and associated text ¶ [0101] discloses sorting transaction based on location. Fig. 10 and associated text ¶ [0121])
determining by the computer system, that the one or more other purchases are not to be part of the experience set … 
(As explained supra, Votaw discloses how that all transactions are grouped into packages based on location, time, categories, user selection, etc., and each package may contain past transactions, pending transactions, or future transactions. ¶¶ [0036], [0039], [0040], and [0060].  Accordingly, the functionality of Votaw discloses the one or more other purchases made after the first purchase and before the second purchase because all transactions for all accounts are evaluated by the financial and social management system 1 and the packages of grouped transactions may be sorted differently may be based on location, time, categories, user selection, etc. For example, Fig. 10 and associated text ¶ [0121], discloses “April 15th at Mall” in “City 1 and State 1”; and “April 9th – Movies” in Pittsburgh, PA which are not part of the “May 26-30th at Theme Park” in “City 2, State 2” package.)
… by comparing the details for the one or more other purchases with at least one of the details for the trigger purchase or the secondary details for the trigger purchase; 
(This limitation is the same as explained supra. “[T]he financial and social management system 1 may determine the location of the user at the same or similar time at which the user participated in one or more activities based on the user's mobile device, using the time and date at which the user indicated he/she was located within a social networking account, an e-receipt, or other like information.” ¶ [0056]. Votaw further discloses comparing location, social media accounts photo time stamps, and transaction date and time stamps to generate bundling of transactions, photos, location, friends, etc. as displayed in Fig. 10–13. Fig. discloses three packages: “May 26-30th at Theme Park” in “City 2, State 2”; “April 15th at Mall” in “City 1 and State 1”; and “April 9th – Movies” in Pittsburgh, PA”. The “April 15th at Mall” in “City 1 and State 1”; and “April 9th – Movies” in Pittsburgh, PA” are not included in the “May 26-30th at Theme Park” in “City 2, State 2” transactions.)
storing, by the computer system, the experience set to a database; and 
(see at least Fig. 15 and associated text ¶ [0145] disclosing retrieving activity history; ¶ [0162], “database”)
causing, by the computer system, information about the experience set to be displayed, … 
(see at least Fig. 10, displaying information about a common experience set trip to a theme park.)
the displayed information including information about the trigger purchase and information about the second purchase, and …
(As explained supra, “plane ticket has been already purchased for a cost of $500” and “a hotel for the trip for $250 a night for two nights, but the user's account is not charged until the stay at the hotel is completed” are both grouped into a “package”. ¶ [0127]. The financial and social management system 1 displays packages. ¶ [0036]. Therefore, information about a first and second purchase could be displayed. For example, Fig. 12 discloses a package “May 26-30th at Theme Park” in “City 2, State 2” and several transactions.) 
… not including the details about the one or more other purchases.  
(Examiner interprets “other purchases” as defined by the claims as “purchases made after the first purchase but before the second purchase and not part of the experience set.  This is described by Votaw as explained supra. E.g., Fig. 7)

Votaw discloses detecting without user input, that the first purchase is a trigger purchase associated with a future event. However, Votaw does not explicitly disclose detecting a trigger purchase based on identifying the merchant name is one of a pre-determined set of merchant names, the merchant names associated with an activity or event that occurs on future date. 

Goodyear discloses
detecting … that the first purchase is a trigger purchase [travel-related purchase] wherein the trigger purchase is identified as being associated with an activity or event to occur on a target date later than the start date [future date] based on identifying the merchant name [MCC] as being one of a pre-determined set of merchant names, the set comprising a plurality of merchant names each identified as being associated with an activity or event [travel] that occurs on a later date from when a financial transaction is performed with a respective merchant associated with a merchant name of the set [travel agency, hotel CHNP transaction] … wherein the trigger purchase is identified as being associated with an activity or event to occur on a target date later than the start date;
(see at least Fig. 5, step 502, and associated text ¶ [0041], where it is determined whether the transaction is associated with a travel agency 212 or a CHNP transaction is associated with a hotel, always indicates future travel (include imminent travel because it is still in the future).  
Regarding characterization of detecting a trigger transaction by MCC rather than “merchant name,” it would be obvious to try “MCC” to identify a trigger purchase because: (1) both “MCC” and “merchant name” are included in purchase transaction data, ¶¶ [0021] (Tier 3 transaction data), [0016]; and (2) transaction data is limited to a finite number of predictable solutions to identify a merchant name, each with a reasonable expectation of success in identifying a trigger transaction based on the merchant name. This rationale is further supported by the reasoning that (A) a POSITA at the time of filing would understand that MCC and merchant name appearing in purchase transaction data would correspond to the same entity; and (B) a POSITA at the time of filing would understand that MCCs for travel-related future purchases are unique and correspond to a unique merchant names. Citi, p. 15. For example, MCC “3000” is uniquely assigned to “United Airlines”. Id. Regarding the characterization that the merchant name is “pre-determined” and “indicative of future events,” MCCs are both “pre-determined” by the issuer, and for airfare travel-related expenses, “indicative of future events,” because airline tickets are always purchased in advance, i.e., before a plane departs from the originating destination. Examiner provides Citi in accordance with MPEP 2112(IV).
It would have been obvious to one of ordinary skill in the art at the time of filing, to detect a trigger purchase through merchant name from a pre-determined set of merchant names indicative of a future event as explained in Goodyear, to the known invention of Votaw, with the motivation to learn customer preferences and communicate targeted advertising offers. Goodyear, ¶¶ [0003], [0004].

Votaw does not disclose a machine learning algorithm trained on a database of user transactions.

Baker discloses
via a machine learning algorithm trained on a database of user transactions, … 
(See at least Fig. 2 and associated text ¶ [0027], where machine learning supervised models 106 are generated by training on a database of user transactions. Id.)
 	It would have been obvious to one of ordinary skill in the art at the time of filing, to a machine learning algorithm trained on a database of user transactions, as explained in Baker, to the known invention of Votaw, with the motivation that the model trained on user transactions can be reliably used a predictive tool. Baker, ¶ [0033]. 

Regarding Claim 3, Votaw, Goodyear, Citi, and Baker disclose
[t]he method of claim 1 as discussed above.
Votaw further discloses


further comprising receiving details for one or more additional purchases [purchases at theme park] made after the second purchase [theme park tickets], and categorizing the one or more additional purchases as part of the experience set [theme park purchases]. 
(As explained supra, Votaw discloses that all transactions are grouped into packages based on location, time, categories, user selection, etc., and each package may contain past transactions, pending transactions, or future transactions. “The package time period may be determined automatically based in part on the activity information associated with the location, users, entities, or categories related to the one or more activities, ¶ [0115], or manually. ¶ [0116]. The package (i.e., experience set) time period for including relevant transactions is determined by: (1) “identifying transactions before and after any transactions in the location of city 1 and limiting the [package] time period to the first and last transactions made in the location of city 1”; (2) “identify[ing] activities that occurred outside of the [package] time period that may be included in the package (e.g., the cost of the flights associated with the package); and (3) “identify[ing] that the user made a number of purchases the day before arriving in city 1, such as for example at gas stations and a hotel that may be identified as travel costs associated with the trip [package/experience set]”. ¶ [0115]. Fig. 12 discloses “themepark.com, two-day tickets” on May 26 and five days spent at a theme park, May 26–30, in City 2, State 2. 
Explanation of the aforementioned facts to the claims. A flight to City 2, State 2 for the theme park experience that occurred outside of the package time period would be included in the package (experience set). ¶ [0115]. Votaw does not explicitly disclose said flight associated with the theme park experience, but it is necessary to discuss the scenario to properly explain how Votaw discloses the pending claimed features. Therefore, a first purchase would be defined at the purchase date of the airline flight for the theme park experience, the purchase date preceding the theme-park experience date, May 26. A second purchase would be defined as the purchase of two-day theme park tickets online via themepark.com at 10:50 PM on May 26, the first day of the theme-park event. Fig. 12. Additional purchases would be those after the second purchase on May 26, 10:50 PM. As the total amount of the theme park trip was $1092.03 and merely four transactions totaling $290 from May 26 through May 30 are disclosed, clearly, there are additional transactions not shown that sum to $1092.  
Accordingly, the functionality of Votaw discloses receiving additional purchases made after the second purchase and categorizing it as part of a common experience set because all transactions for all accounts are evaluated by the financial and social management system 1 and the packages of grouped transactions may be sorted in the same common experience set based on location, time, categories, user selection, etc.)
 
Regarding Claim 4, Votaw, Goodyear, Citi, Baker disclose
[t]he method of claim 3 and determining . . . that the second purchase and the trigger purchase are part of a common experience set by comparing the details for the second purchase with at least one of the details for the trigger purchase and the secondary details for the first purchase as discussed above.
Votaw further discloses
determining that each of the additional purchases is related to the first purchase by comparing each of the additional purchase details with the first purchase details, with the first purchase secondary details, or with both the first purchase details and the first purchase secondary details. 
(This limitation is not substantially different that that expressed in Claim 1. Claim 1 describes determining the first and second purchases are in a common experience set, and determining other purchases are not in a common experience set by “comparing . . . ” and here, determining “additional purchases” are “related to the first purchase” (i.e., in the common experience set” by comparing in the same way as disclosed in Claim 1. see at least ¶ [0039]; ¶ [0127]; Fig. 14 and associated text ¶¶ [0125]–[1036]; [0070]; Fig. 4A and associated text ¶ [0077]; Fig. 4B and associated text ¶ [0092]; ¶¶ [0094]; [0098]; [0115]; [0046]; [0056]; Fig. 7 and associated text ¶ [0101]; Fig 10 and associated text ¶ [0121])

Regarding Claim 5, Votaw, Goodyear, Citi, and Baker disclose
[t]he method of claim 4 and the trigger purchase secondary details as discussed above.
Votaw further discloses
wherein the trigger purchase secondary details [day] further comprise an end date [May 30th] after which no purchases are categorized as part of the common experience set [theme park]. 
(See at least Fig. 10 and associated text ¶ [0129], disclosing multiple transactions occurring “May 26-30th at theme park”; The end date is “May 30th)


Regarding Claim 6, Votaw, Goodyear, and Citi disclose
[t]he method of claim 1, the trigger purchase details, and the second purchase details as discussed above.
Votaw further discloses
wherein the trigger purchase details and the second purchase details are received concurrently with each other 
(Applicant’s Specification does not disclose what receiving “concurrently” the first and second purchase details means. Concurrently is recited once and uses the same language as claimed. ¶ [0006]. Thus, applying the factors in MPEP § 2111.01 IV, the ordinary and customary meaning of “concurrently” as in “the first purchase details and the second purchase details are received concurrently” is used. Namely, “the first purchase details and the second purchase details are received at the same time.” Votaw discloses receiving first and second details at the same time, see Fig. 7, where a user displays an experience set for an historical trip to “City 1, State 1,” the experience set containing a first and second transactions on Jun. 10. Transactions are purchase details. ¶ [0042]. A user receives an update every day for activities that the user had exactly a year ago. ¶ [0040]. Activities are transactions. ¶ [0042]. Thus on Jun 10, exactly one year later that than the first and second transactions occurred, a user would receive an update that day, containing the first and second transactions, which is concurrently.)

Regarding Claim 7, Votaw, Goodyear, Citi, and Baker disclose
[t]he method of claim 1, the trigger purchase details, and the second purchase details as discussed above.
Votaw further discloses
wherein the first purchase details and the second purchase details are received separately and in real time as each of the first purchase and the second purchase is made [when user enters into a transaction]. 
(See at least ¶ [0043] disclosing “"receiving an indication" may include among other things, receiving an indication from a system or application internally or externally, either automatically (e.g., when the user enters into a transaction, receives a transaction from another entity, enters a location, a time period is met, or the like; each transaction is received separately when they are made. Alternatively, the first and second purchase details may be received separately because there was the first purchase (e.g., a flight for future travel) was made temporally before theme park tickets. ¶¶ [0115]; [0090].)

Regarding Claim 10, Votaw, Goodyear, Citi, and Baker disclose
[t]he method of claim 1, the computer system, and detecting the trigger purchase is a trigger purchase as discussed above.
Votaw further discloses
further comprising transmitting, by the computer system, a prompt for display on a computing device [Fig. 20, element 20] in response to detecting that the trigger purchase is a trigger purchase [participation in activity] 
(Examiner interprets “prompt” as “a displayed feature that assists a user.” See at least Fig. 9 and associated text ¶ [0119] disclosing “the financial and social management system 1 displays the one or more packages to the user containing the grouped activities, tagged users, and associated images.” ¶ [0160]. “The financial and social management system 1 may prompt the first user 1 to select an image of the second user 6,” “when the financial and social management system 1 receives an indication that the user (e.g., first user 4) participated in one or more activities.” Fig. 3 and associated text ¶¶ [0063], [0065].)

Regarding Claim 11, Votaw, Goodyear, Citi, and Baker disclose
[t]he method of claim 10 as discussed above.
Votaw further discloses
further comprising: receiving, by the computer system, a response to the prompt [user takes action]; 
(See at least ¶ [0043] where a user takes a specific action (e.g., requests to view packages (common experience sets).)
and grouping the trigger purchase and the second purchase into the common experience set based at least in part on the response to the prompt. 
(See at least ¶ [0062] disclosing “As illustrated by the package section 220 the user may scroll through various packages that have been . . . created manually by the user, in order to group the user's activities.” Creating packages (common experience sets) manually is done in response to user prompts (i.e., GUI navigation tools). E.g., Fig. 10.)

Regarding Claim 20, Votaw discloses
A non-transitory computer-readable medium for forming an experience set [packages] from a plurality of transaction data, comprising instructions stored thereon, that when executed by a processor, configure the processor to perform the steps of: 
(See at least ¶ [0167] “CRM” and instructions. ¶ [0170] “processor”. Abstract (“method for … improved tracking and management of activities”; Fig. 10 “packages” from transaction data)
receiving details relating to a first transaction; 
See at least ¶ [0089] where a user entered into a purchase with a merchant and the financial and social management system 1 received an “e-receipt” from a financial institution network. Fig. 20, element 24 (processing device). The “financial and social management system 1 . . . determin[es] information included in the e-receipt.” ¶ [0090]
detecting that the first transaction is a trigger transaction … and without user input, that the first transaction corresponds to a transaction associated with a future event,
(A user enters into a purchase with a merchant and the financial and social management system 1 receives an “e-receipt” from a financial institution network. ¶ [0089]. The “financial and social management system 1 . . . determin[es] information included in the e-receipt,” such as MCC and merchant name. ¶¶ [0090], [0085], [0052]. When the user enters into a transaction, the financial and social management system 1 automatically receives transaction information, which is consolidated into “proposed packages.” ¶¶ [0042], [0039]. “The proposed packages may consolidate activities that have occurred, are pending, or may occur in the future.” ¶ [0039]. Proposed future packages are created automatically. ¶ [0061]. Thus, Votaw discloses activities in the form of transactions as triggers to generate proposed future packages [future experience set], such as “A game in the future.” ¶ [0090].)
wherein the transaction comprises at least one of: purchasing a flight ticket, 
(see at least ¶ [0123] disclosing “if the package is a trip, the financial and social management system 1 may identify the cost of the flights associated with the package using e-receipts, or other means described herein, and add the entity and costs of the flights to the package. In other embodiments of the invention, the financial and social management system 1 may identify that the user made a number of purchases the day before arriving in city 1, such as for example at gas stations and a hotel that may be identified as travel costs associated with the trip, and thus, the financial and social management system 1 may add these purchases to the package even though the purchases were not made in the location (e.g., city 1) associated with the package.”; “at least on of” is interpreted as requiring only one of the limitations. Limitations not rejected are indicated by 
obtaining contextual data for the first transaction, wherein the contextual data is obtained from a third-party supplier;
(“The activity information may be captured from the e-receipt received through a user's e-mail account.” ¶ [0090]. Activity information on an e-receipt is “a time of the activity in the future (e.g., tickets for a game in the future).” Id. See also, ¶ [0136] (“a social networking account includes information about the user in the future, the financial and social management system may be able to capture the future [activity] information and associate[s] this type of [future] activity information with an activity.”); ¶ [0080] (“a user's calendar (e.g., electronic calendar) may be utilized to identify the location of the user during an activity, as well as other users associated with the activity, or other general information about the activity.”); ¶ [0129] (“the financial and social management system 1 may identify in an e-receipt for the flight associated with the package that the flight includes a second user 6, and . . . that [the first and second user] are [1)] contacts with each other through [ ] social networking accounts . . . [2)] made similar purchases [for future flights] at the same or similar times and/or locations . . . [3)] have purchased the same flight to the same place.”); ¶ [0069] (images associated with activities and “instead of using a logo for a merchant, the financial and social management system 1 may capture an image taken at the same [ ] time as the transaction from a social networking account of the user, and utilize the image with the activity (e.g., utilize a family photograph at restaurant 1 from social media instead of the logo of the restaurant.)”, Fig. 10, element 1006 (logos associated with dessert store, theater, and gas station, which could be replaced with a social media picture.))
receiving, after more than a week encompassing a plurality of unrelated transactions, a second transaction; 
(“The activity information may be captured from the e-receipt received through a user's e-mail account.” ¶ [0090]. Activity information on an e-receipt is “a time of the activity in the future (e.g., tickets for a game in the future).” Id. See also, ¶ [0136] (“a social networking account includes information about the user in the future, the financial and social management system may be able to capture the future [activity] information and associate[s] this type of [future] activity information with an activity.”); ¶ [0080] (“a user's calendar (e.g., electronic calendar) may be utilized to identify the location of the user during an activity, as well as other users associated with the activity, or other general information about the activity.”); ¶ [0129] (“the financial and social management system 1 may identify in an e-receipt for the flight associated with the package that the flight includes a second user 6, and . . . that [the first and second user] are [1)] contacts with each other through [ ] social networking accounts . . . [2)] made similar purchases [for future flights] at the same or similar times and/or locations . . . [3)] have purchased the same flight to the same place.”); ¶ [0069] (images associated with activities and “instead of using a logo for a merchant, the financial and social management system 1 may capture an image taken at the same [ ] time as the transaction from a social networking account of the user, and utilize the image with the activity (e.g., utilize a family photograph at restaurant 1 from social media instead of the logo of the restaurant.)”, Fig. 10, element 1006 (logos associated with dessert store, theater, and gas station, which could be replaced with a social media picture.)).
determining by using the contextual data and without user input that the second transaction and the first transaction are part of an experience set; 
(see at least ¶ [0039] disclosing “proposed packages may consolidate activities that have occurred, are pending, or may occur in the future.”; “[A]ssign the activity of the plane ticket [first purchase] and the associated cost to the package created.” ¶ [0127]. “[A]ssign the cost of the hotel [second purchase] to the package as a future activity expense.” Id. “The assignment of activities [and future costs] to the package may be performed automatically by the financial and social management system 1. Id. Assignment to the same package is “part of the common experience set.” Fig. 14 and associated text ¶¶ [0125]–[1036] disclosing setting up a budget for one or more activities on a future trip and including a first airfare for $500, a companion airfare, and two nights hotel for $250).
determining, by using details relating to the unrelated transactions, that the unrelated transactions are not part of the experience set; and 
(As explained supra, Votaw discloses how that all transactions are grouped into packages based on location, time, categories, user selection, etc., and each package may contain past transactions, pending transactions, or future transactions. ¶¶ [0036], [0039], [0040], and [0060].  Accordingly, the functionality of Votaw discloses the one or more other purchases made after the first purchase and before the second purchase because all transactions for all accounts are evaluated by the financial and social management system 1 and the packages of grouped transactions may be sorted differently may be based on location, time, categories, user selection, etc. For example, Fig. 10 and associated text ¶ [0121], discloses “April 15th at Mall” in “City 1 and State 1”; and “April 9th – Movies” in Pittsburgh, PA which are not part of the “May 26-30th at Theme Park” in “City 2, State 2” package.)
causing a summary of the experience set to be displayed, wherein the summary comprises a summary of the first transaction, a summary of the second transaction, and a total transaction amount that is a sum of an amount of the first transaction and an amount of the second transaction, the summary not including information about any of the unrelated transactions.  
(See at least Fig. 10)

Votaw discloses detecting without user input, that the first purchase is a trigger purchase associated with a future event. However, Votaw does not explicitly disclose detecting a trigger purchase by determining based on the MCC as being one of a pre-determined set of MCCs, the MCCs indicative of related events that occurs on future date. 

Goodyear discloses
detecting that the first transaction is a trigger transaction by determining, based on identifying a merchant category code (MCC) as being one of a pre-determined set of MCCs, the pre-determined set of MCCs comprising a plurality of MCCs … as being indicative of related events that occur on a later date from when a financial transaction was performed with a merchant associated with an MCC of the set and without user input, that the first transaction corresponds to a transaction associated with a future event,
(See at least Fig. 5, step 502, and associated text ¶ [0041], where it is determined whether the transaction is associated with a travel agency 212 or a CHNP transaction is associated with a hotel, always indicates future travel (include imminent travel because it is still in the future).  Regarding the characterization that the MCC is “pre-determined” and “indicative of future events,” MCCs are both “pre-determined” by the issuer, and for airfare travel-related expenses, “indicative of future events,” because airline tickets are always purchased in advance, i.e., before a plane departs from the originating destination. Examiner provides Citi in accordance with MPEP 2112(IV). For example, MCC “3000” is uniquely assigned to “United Airlines”. Citi, p. 15. 
It would have been obvious to one of ordinary skill in the art at the time of filing, to detect a trigger purchase through merchant name from a pre-determined set of merchant names indicative of a future event as explained in Goodyear, to the known invention of Votaw, with the motivation to learn customer preferences and communicate targeted advertising offers. Goodyear, ¶¶ [0003], [0004].

Votaw does not disclose MCCs identified via a machine learning algorithm trained on a database of user transactions.

Erenrich discloses
MCCs identified via a machine learning algorithm trained on a database of user transactions
(See at least Fig. 2 and associated text ¶ [0027], where machine learning supervised models 106 are generated by training on a database of user transactions. Id. Transaction data contains MCC codes. ¶ [0033].)
     It would have been obvious to one of ordinary skill in the art at the time of filing, to a have a machine learning algorithm trained on a database of user transactions, as explained in Baker, to the known invention of Votaw, with the motivation that the model trained on user transactions can be reliably used a predictive tool. Baker, ¶ [0033]. As a transaction contains an MCC, it would be obvious to try MCC to make predictions to allow actual time series data to be analyzed by the ML models. Id. 
 
Regarding Claim 21, Votaw, Goodyear, Citi, and Baker disclose
[t]he computer-implemented method of claim 1 as discussed above.
Votaw further discloses
further comprising confirming the first transaction as a trigger transaction based on user input.  
(See at least ¶ [0061], where a user creates a package and groups transactions manually. ¶ [0098] (manually add “tags”); ¶¶ [0115], [0116], [0120] (same))

Regarding Claim 22, Votaw, Goodyear, Citi, and Baker disclose
[t]he non-transitory computer-readable medium of claim 20 and the processor as discussed above.
Votaw further discloses
wherein the processor is further configured to confirm the first transaction as a trigger transaction based on user input.   
 (See at least ¶ [0061], where a user creates a package and groups transactions manually. ¶ [0098] (manually add “tags”); ¶¶ [0115], [0116], [0120] (same))

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Votaw, Goodyear, Citi, and Baker, as applied to Claims 1, 3–7, and 10, 11, and 20–22, and further in view of Ganesh et al. (U.S. Pat. Pub. No. 2014/0278875) [“Ganesh”]

Regarding Claim 9, Votaw, Goodyear, Citi, and Baker disclose
[t]he method of claim 1 and the trigger purchase secondary details as discussed above.
Ganesh discloses
wherein the trigger purchase secondary details are obtained via email scraping (see at least ¶ [0040] where the system is configured to receive notification of the first order via a web service that searches the data associated with a user's email for purchase confirmation emails (e.g., "scrapes” the user’s email).)
It would have been obvious to one of ordinary skill in the art at the time of filing, to have obtained purchase information by email scraping, as explained in Ganesh, to the known invention of Votaw, with the motivation to access activity information contained in e-receipts by an alternate method than described in Votaw. ¶ [0090] (“capture from a user’s e-receipt using the text in the e-receipt received through a user’s email account”). 

Claims 12–19 are rejected under 35 U.S.C. 103 as being unpatentable over Votaw and Goodyear. 

Regarding Claim 12, Votaw discloses
A computer-implemented method for improving categorization of transactions by money-management software, the method comprising:
(See at least Votaw at Abstract, “method for … improved tracking and management of activities.” Activities may be e-receipts “related to products and costs within the transaction.” Id. The transaction data is from a financial services computer network. Fig. 20. ¶ [0087] (“software”))
receiving, by a computer system comprising one or more processors, attributes relating to a first transaction made on a first date by a user from a financial services computer network, the attributes including a merchant category code (MCC); 
(This limitation is not substantially different than that presented in Claim 1 and is therefore rejected, similarly here. Votaw, ¶¶ [0089], [0090], [0085], [0046], [0052], Fig. 20, element 24)
detecting, by the computer system and without user input [automatically], that the first transaction is a trigger transaction likely associated with an event to occur on a second date later than the first date 
(This limitation is not substantially different than that presented in Claim 1 and is therefore rejected, similarly here. Votaw, ¶¶ [0089], [0090], [0085], [0052], [0042], [0039], [0061].)
based on the MCC and 
(This limitation is not substantially different than that presented in Claim 1 and is therefore rejected, similarly here. Goodyear, Fig. 5, step 502, and associated text ¶ [0041].)
based on comparing the first transaction to a history of transactions of the user; (See at least Goodyear, ¶ [0021] where “based on the data stored in the transaction database 114, the travel decision engine 116 determines which authorized purchase transactions are associated with travel related data.”)
in response to detecting the trigger transaction, generating, by the computer system and without user input, an experience set based on the trigger transaction, wherein the experience set reflects the event and the first transaction is part of the experience set; 
(This limitation is not substantially different than that presented in Claim 1 and is therefore rejected, similarly here. Votaw, ¶¶ [0039], [0061], [0136], [0090], [0132], [0127].)
obtaining, by the computer system, forecast data for the first transaction from a forecast agent, wherein the forecast data identifies the second date; 
(This limitation is not substantially different than that presented in Claim 1 and is therefore rejected, similarly here. “forecast data for the first transaction” is substantially similar to “secondary details for a first purchase” as recited in Claim 1 because both terms refer to a future date as defined by the claims (i.e., “secondary details for a first purchase” is “the target date,” where the target date is later than a start date (future date) and “forecast data for the first transaction” is a “second date”.) Thus, a “second date” is substantially similar to a “target date,” which is interpreted as a date later than the first [start] date or future date. Applicant’s Specification does not define forecast agent. Examiner interprets forecast agent as “an entity that transmits forecast data”. Spec. ¶ [0008]. See at least Votaw, ¶¶ [0090], [0039]. Also, Fig. 4B, step 458, and associated text ¶ [0091], ¶¶ [0036], [0136]. Also, ¶ [0080]. ¶ [0129]. ¶ [0069] Fig. 10, element 1006.) 
receiving, by the computer system after a period encompassing a plurality of unrelated transactions, attributes relating to a second transaction made on the second date; 
(This limitation is not substantially different than that presented in Claim 1 and is therefore rejected, similarly here. “[U]nrelated transactions” is substantially similar to “one or more other purchases.” Claim 1 defines “one or more other purchases as being “made after the first purchase and before the second purchase” and not being included in an experience set. “[U]nrelated transactions” are those not part of the experience set and interspersed after the first purchase but before the second purchase. Spec, ¶¶ [0003], [0098]. See at least Votaw, Fig. 14 and associated text ¶ [0127]. The hotel purchase is charged on the second date, after booking on a first date.)
determining, by the computer system, that the second transaction is part of the experience set by comparing the forecast data [second date] to the attributes relating to the second transaction; 
(This limitation is not substantially different than that presented in Claim 1 and is therefore rejected, similarly here. “Forecast data” as defined by the claims is “a future date associated with a first purchase.” Thus, this limitation determines the second transaction is part of an experience set by comparing a future date associated with a first purchase to “attributes of a second transaction.” This is the same interpretation as rejected in Claim 1.)
determining, by the computer system, that the unrelated transactions are not part of the experience set by comparing the forecast data to attributes relating to the unrelated transactions; 
(This limitation is not substantially different than that presented in Claim 1 and is therefore rejected, similarly here. As explained elsewhere, “unrelated transactions” are those not part of the experience set and interspersed after the first purchase but before the second purchase. Spec, ¶¶ [0003], [0098]. “Forecast data” as defined by the claims is “a future date associated with a first purchase.” This is the same interpretation as rejected in Claim 1.)
storing, by the computer system, the experience set to a database, and 
(This limitation is not substantially different than that presented in Claim 1 and is therefore rejected, similarly here. Votaw, Fig. 15 and associated text ¶ [0145]; ¶ [0162])
causing, by the computer system, information about the experience set to be displayed . . . , 
(This limitation is not substantially different than that presented in Claim 1 and is therefore rejected, similarly here. Votaw, Fig. 10.) 
the displayed information including information about the first transaction and the second transaction, and  
(This limitation is not substantially different than that presented in Claim 1 and is therefore rejected, similarly here. Votaw, ¶ [0127], ¶ [0036], Fig. 12)
not including information about any of the unrelated transactions. 
(This limitation is not substantially different than that presented in Claim 1 and is therefore rejected, similarly here. Examiner interprets “unrelated transactions” as “transactions that are not part of the experience set.)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 12.

Regarding Claim 13, Votaw and Goodyear disclose
[t]he computer-implemented method of claim 12 as discussed above.
Votaw further discloses
confirming the first transaction as a trigger transaction [manually created packages] based on user input.  
(See at least ¶ [0062] disclosing “As illustrated by the package section 220 the user may scroll through various packages that have been . . . created manually by the user, in order to group the user's activities.”)

Regarding Claim 14, Votaw and Goodyear disclose
[t]he computer-implemented method of claim 12 as discussed above.
Votaw further discloses
wherein the forecast data further comprise a place [location at which user will be in the future] 
(See at least ¶ [0144], disclosing “the social networking accounts of a user may be utilized to not only identify activities in the past (e.g., past locations of the user) or current activities (e.g., current locations of the user), but may also have the ability to identify future activities (e.g., locations at which the user will be in the future).” ¶ [0080] using calendar entries to know future location)

Regarding Claim 15, Votaw and Goodyear
[t]he computer-implemented method of claim 12 as discussed above.
Votaw further discloses
modifying the forecast data based on user input [future activities added by user] 
(See at least Fig. 14 and associated text ¶ [0135], disclosing “as illustrated by block 1408 the user may also add proposed future activities to the package. In the alternative, ¶ [0144], disclosing future location data identified from user social networking account and ¶ [0081] calendar data used to determine activity.)
Regarding Claim 16, Votaw and Goodyear disclose
[t]he computer-implemented method of claim 12 as discussed above.
Votaw further discloses
causing a confirmation to be displayed after the second transaction.  
(See at least ¶ [0047] disclosing “The order confirmation may be sent to the customer's computer and displayed in a web browser application.”)

Regarding Claim 17, Votaw and Goodyear disclose
[t]he computer-implemented method of claim 12 as discussed above.
Votaw further discloses
causing a reminder to be displayed [made available; Fig. 16] before the second date [birthday]. 
(See at least ¶ [0151] disclosing “if a first user 4 went to dinner with a second user 6 on the first user's birthday a year ago, a portion or all of the activity history related to the restaurant, images, users, amount spent, or other activity information may be made available to the second user 6 as a reminder of the activities of the first user 4 and second user 6 in the past.”; Fig. 16, “1 year ago today”; “2 years ago today”)

Regarding Claim 18, Votaw and Goodyear disclose
[t]he computer-implemented method of claim 12 as discussed above.
Votaw further discloses
acquiring a choice from a user regarding the second transaction [manually adding tags to transaction], and determining that the second transaction is related to the first transaction based on the choice [same activity] 
(See at least Fig. 4 and associated text ¶ [0092] disclosing “tags may be [ ] manually added to the activity as previously discussed with respect to FIG. 4 and elsewhere throughout this specification. As illustrated the tags may include user tags 532, location tags 534, entity tags 536, and category tags 538. In other embodiments of the invention, other tags may be included, such as but not limited to time of day tags (morning, afternoon, evening, late night, or the like). As illustrated in the activity tag section 530 the user may also have the ability to connect additional accounts 542, view packages 544 in which the activity is located, edit images 546 associated with the activity, and edit tags 548 in order to add, delete, or change tags.”) 

Regarding Claim 19, Votaw and Goodyear disclose
[t]he computer-implemented method of claim 12 as discussed above.
Votaw further discloses
generating a summary of the experience set 
(see at least Fig. 10 disclosing a summary of charges occurring at a theme park).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694